Citation Nr: 1533697	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-36 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the right ear, to include chronic ear infections.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from July 1998 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In June 2010, the Veteran requested a video hearing before the Board.  The Veteran subsequently withdrew his request in March 2015.  38 C.F.R. § 20.704(e).  

The issues of entitlement to service connection for hearing loss of the right ear, tinnitus and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a left ear hearing loss disability for VA compensation purposes.






CONCLUSION OF LAW

The claimed left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in July 2008 discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been associated with the record.  A VA audiological examination was conducted.  The Board finds that the examination is adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Service treatment records reflect that the enlistment examination in January 1998, audiometric testing revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
LEFT
0
0
0
0
0

The examiner noted externa otitis in the right ear.  

In July 1998, audiometric testing revealed the following puretone thresholds:


HERTZ
500
1000
2000
3000
4000
LEFT
15
5
0
0
0

In March 2000, audiometric testing revealed the following puretone thresholds:


HERTZ
500
1000
2000
3000
4000
LEFT
5
10
10
10
5


In May 2001, audiometric testing revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
LEFT
5
5
10
5
15

On separation examination in April 2005, puretone thresholds were as follows:


HERTZ
500
1000
2000
3000
4000
LEFT
5
5
0
5
15

The examiner noted decreased hearing and the Veteran was counseled on noise exposure but this is likely due the audiogram results of his right ear.

In the June 2008 claim, the Veteran indicated that his hearing loss began in July 2001.
The Veteran claims that his hearing loss is due to noise exposure during service.  

On VA examination in April 2013, the Veteran's history was reviewed.  The following puretone thresholds were elicited on audiometric testing:

HERTZ
500
1000
2000
3000
4000
LEFT
0
0
5
0
15

Speech discrimination score for the left ear was 98 percent.   

The April 2013 examiner found acoustic immittance and ipsilateral acoustic reflexes to be normal in the left ear.  The examiner concluded that the Veteran had normal hearing in his left ear.

Having reviewed the record, the Board has determined that service connection for left ear hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent in the left ear.  The Board acknowledges that the separation examination included a notation of decreased hearing but this notation did not specify which ear had decreased hearing and the Veteran appeared to be having problems with right ear hearing loss.  Furthermore, his separation examination audiogram results for the left ear showed normal hearing.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the records pertaining to the Veteran's service period nor those subsequent to service demonstrate that the Veteran has ever had a left ear hearing loss disability as defined by VA regulations.  

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity.  However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection for the left ear.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim of entitlement to service connection for left ear hearing loss disability must be denied.  


ORDER

Entitlement to service connection for a hearing loss disability of the left ear is denied.


REMAND

The Veteran claims that his right ear hearing loss is due to noise exposure during his military service.  The January 1998 enlistment examination notes otitis externa and otitis media of the right ear.  In a February 1998 service treatment record, the examiner who conducted the enlistment examination noted that he had diagnosed the Veteran with otitis media at entry and that the Veteran had been placed on antibiotic by his family doctor.  The examiner found that it should not interfere with active duty once he is medically tested.  The February 1998 private treatment record notes that the Veteran had chronic otitis media and a hearing loss condition.  An August 1999 service treatment record notes that the Veteran had ear drainage in his right ear.  The Veteran reported at that time that he had surgery when he was five years old and has had problems with drainage since that time.  In March 1999, the Veteran was also treated for excessive drainage coming from his right ear.  He was diagnosed with otitis media and amoxicillin was prescribed.

During the April 2013 VA examination, the examiner found an abnormal appearance to the right tympanic membrane (milky white with brownish tinge).  The examiner diagnosed the Veteran with right ear infection and other middle ear pathology that is causing his conductive hearing loss.  The examiner found that the Veteran's right ear conductive hearing loss is less likely than not caused or aggravated by military noise exposure but instead related to middle ear pathology.  The examiner further recommended that the Veteran seek a consultation with a medical physician due to his active middle ear pathology of the right ear.  

As the evidence shows that the Veteran's right ear disorder was noted on entry, specific opinions are needed to determine whether this middle ear pathology was aggravated during service.  The Board also finds that an ears nose and throat VA examination should be provided for the Veteran as it appears that, in addition to hearing loss, the Veteran has disorders of his ear including chronic ear infections.  

During the April 2013 VA examination, the Veteran reported that he has had tinnitus since 2001.  The examiner found that it was less likely than not that the Veteran's tinnitus was due to his military noise exposure but instead noted that tinnitus with middle ear pathology is not uncommon.  The examiner explained that the Veteran had a history of pre-service ear infections and surgery.  For these reasons, the Board finds that the issue of service connection for tinnitus and service connection for hearing loss of the right ear are inextricably intertwined, and therefore, both issues must be remanded for further development.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

In a September 2008 statement, the Veteran reported that during service he was beat up by drill instructors which caused him to have nightmares and to self-medicate with alcohol.  

If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  Here, the Veteran was not specifically advised of the other potential sources of evidence that might support his claim based on personal assault.

The Board further notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  However, while a medical opinion diagnosing PTSD based on a history recited by a Veteran may be used to establish that the stressor occurred, such opinion does not, by itself, establish that the stressor occurred or preclude VA from finding that there was no stressful event; rather, the opinion must be weighed with all evidence of record.  Id. at 1382, Footnote 1.

For these reasons, the Board finds that a VA examination is warranted to assist in the determination of whether there is credible evidence of the reported in-service stressors, and if so, whether PTSD is related to those stressors.  This examination should include a full discussion of the evidence of record pertaining to the Veteran's reported stressors.

The Veteran has described stressors that occurred during service, but the RO has not verified these stressors.  In April 2010, the RO noted that an attempt needed to be made to verify his stressor.  Specifically, the Veteran reported seeing a Humvee flip over killing another soldier in October and November of 2001 while he served with 1st Bttn, 3d Marine Division while in Training in Camp Fuji in Japan.  One soldier was reportedly killed and at least two were injured. In another instance, the Veteran reported that he witnessed a man get run over by a tank in November and December of 2001.  It does not appear that the RO requested records from the Marine Corps Archives and Special Collections to verify his stressor.  All efforts should be made in an attempt to verify the Veteran's stressors.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records not already associated with the claims file.

2.  Send corrective notice to the Veteran regarding his PTSD claim, advising him that sources other than his service records may corroborate his account of the stressor incident (personal assault).  He should be given an appropriate period in which to respond.

3. Attempt to verify the Veteran's stressors, including, but not limited to, contacting the Joint Services Records Research Center (JSRRC) and the Marine Corps Archives and Special Collections.  

The Veteran reported that a Humvee flip over killing another soldier in October and November of 2001 while he served with 1st Bttn, 3d Marine Division while in Training in Camp Fuji in Japan.  One soldier was reportedly killed and at least two were injured.

In another instance, the Veteran reported that he witnessed a man get run over by a tank in November and December of 2001.  
4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner. All indicated studies should be performed. 

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders. The examiner should expressly diagnose or rule out PTSD. The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder was incurred or aggravated as a result of the Veteran's service. 

With respect to the PTSD claim in particular, the examiner should carefully review the service records and previous psychiatric evaluations contained in the record in determining whether there is credible evidence that the claimed in-service personal assault incidents took place.  Other verified stressors should also be discussed.  Consideration should be given to evidence that might tend to support or corroborate the occurrence of a personal assault, such as evidence of behavioral changes in service, etc. 38 C.F.R. § 3.304(f)(5).  If the examiner concludes that an in-service personal assault led to the development of a psychiatric disability, the evidence relied on to conclude that the assault occurred should be specifically noted.

The complete rationale for all opinions expressed should be set forth in the examination report. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Schedule the Veteran for an examination with an ear, nose, and throat specialist (otolaryngologist) to determine the etiology of his claimed right ear disability, to include chronic ear infections.  The evidence shows that the Veteran appears to have chronic right ear infections that cause drainage.  He has been treated during service and during the appeal period.  The evidence also suggests that he was treated for his right ear upon entry.  

Please provide opinions for the following opinions:

a)  With respect to the Veteran's right ear disability, explain whether this is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(b)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional right ear disability.   The Veteran claims that he was exposed to loud noise during service.

(c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

(d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

 (e)  If any responses above are negative, provide an opinion as to whether the current right ear infection (diagnosed during the period on appeal), including otitis media, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is directed to the following: The January 1998 enlistment examination notes otitis externa and otitis media of the right ear.  In a February 1998 service treatment record, the examiner who conducted the enlistment examination noted that he had diagnosed the Veteran with otitis media at entry and that the Veteran had been placed on antibiotic by his family doctor.  The examiner found that it should not interfere with active duty once he is medically tested.  The February 1998 private treatment record notes that the Veteran had chronic Otitis media and a hearing loss condition.  An August 1999 service treatment record notes that the Veteran had ear drainage in his right ear.  The Veteran reported at that time that he had surgery when he was five years old and has had problems with drainage since that time.  In March 1999, the Veteran was also treated for excessive drainage coming from his right ear.  He was diagnosed with otitis media and amoxicillin was prescribed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).

6.  After the above VA ear, nose, and throat examination has been completed, request and an addendum opinion from the April 2013 audiologist.
The examiner should be requested to review the file, the April 2013 examination report and the report and examination provided by the ear, nose and throat specialist.  Upon completion of that review, the examiner should provide the following opinions:

a)  With respect to the Veteran's right ear hearing loss and tinnitus, explain whether this is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(b)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional right ear hearing loss and tinnitus.  The audiologist's attention is directed to the Veteran claims that he was exposed to loud noise during service.

(c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

(d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

 (e)  If any responses above are negative, provide an opinion as to whether the current right ear hearing loss and tinnitus, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.
An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the April 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the April 2013 examination report, the ears nose and throat specialist examination and report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
7. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.
 
8. Upon completion of the action above, review the examination and addendum reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

9. Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


